Title: To James Madison from George W. Smith, 10 July 1789
From: Smith, George W.
To: Madison, James


Sir,
Tappahannock July 10th. 1789
You will doubtless be much surprised at an Obtrusion so unexpected, and from one who much [sic] be considered by you as a Stranger. I am however, no Stranger to your Character; in which Wisdom & Virtue unite to render it amiable, and which can never fail to acquire you the Respect, the admiration, & the Esteem of all who know it. Much time & much labour it hath cost you. You were happy, Sir, to be early initiated into the paths which lead to it. You explored them with diligence & assiduity. Those Cares are now all past—and the reward is now all your own. Had providence been pleased to turn the attention of my father early towards my Education—my Time also, had been better improved; and my prospects in life less painful than they are. It was not so: and now, destitute of Fortune, I want also the advantages of Education. I do not expect at this period of Life fully to retrieve the Time mispent when a boy—now, when a necessary intercourse with the world, must prove a source of continual Interruptions. I am however, anxious, to be qualified to sustain some Character, in which I may promote equally the Good of our Country & my own Reputation. With these Dispositions, & under those Impressions of your Character, Sir, I have presumed to address you, with a hope to interest you so far in my favour, that in case there should occur any vacancies in Offices which I may be thought Capable to fill, you would confer upon me the Obligation of your Services to obtain some appointment. My attention hath been drawn rather towards public employments, because I conceive they must afford greater opportunity for improvement; beside, that my natural Inclination would lead me to the Service of my Country preferably to all other. But I could not wish to engage in business which I am incapable to discharge well—and therefore, could I have my own choice, I should prefer some Clerkship appertaining to any of the great Departments of Government, where I might be habituated to Method & the Forms of business, or some office in the Customs or Imposts in Virginia. There is at present a prospect of New & general commercial Regulations throughout the Ud. States—and from the debates of Congress, ’tis probable, I think, there will be some new Offices instituted. Were I to await the Event of those arrangments, which seem so certain, my remoteness from the Seat of Government would put it out of my power to make a timely application—my wishes might be anticipated by some person more conveniently situated. This reflection will, I hope, prove a sufficient apology for an Application which might otherwise be thought premature.
I regret much, Sir, that upon this Occasion I have no better Claim to your friendly Services than importunity—and that I must be ranked among the number of those who are Strangers to you. Under such circumstances, should you condescend to be my friend, my obligation to you must be greatly enhanced by them. Should I succeed—it shall be my constant Aim by deligence & Assiduity to atone for my other defects—Esteeming, that the best return I can possibly make for your favourable Opinion of me, will be my unwearied endeavours in some little degree to deserve it. I have the honor to be, Sir, with due Respect & Esteem, Yr. most obdt. & hble. servt.
Geo: W: Smith
